HENDRY, Judge.
Petitioner seeks a writ of certiorari directed to the circuit court of Dade County. Respondent was the plaintiff in a separate law suit against an insured of the petitioner. In his action for personal injuries, the respondent obtained a jury verdict and judgment against said insured which judgment was appealed to this court. Our opinion, rendered today in the companion case of Sixty-Six, Inc., v. Finley, affirmed the jury’s verdict and judgment in that case. Since the latter appeal was not pursuant to supersedeas bond, the respondent here, Finley, initiated garnishment proceedings against the petitioner.
The petitioner now contends that it was error for the trial court to grant a discovery motion ordering the petitioner to produce its accident investigation file of the case. The petitioner’s ground for certiorari is that the court abused its discretion because the judgment giving rise to the garnishment was on appeal and, in the event that such appeal may result in a reversal of the personal injury action, the petitioner would be irrevocably harmed and prejudiced at a subsequent trial because the respondent will have had access to the investigative file.
*405However, since we have affirmed the verdict and judgment, this ground becomes devoid of merit. Therefore, the petition for writ of certiorari is hereby denied.
Denied.